      Case 2:96-cr-00539-HB Document 1264 Filed 03/05/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA              :             CRIMINAL ACTION
                                      :
           v.                         :
                                      :
TERRENCE GIBBS                        :             NO. 96-539-2

                                   ORDER
          AND NOW, this 5th     day of March, 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED that

the motion of Terrence Gibbs “to modify term of imprisonment

under 18 U.S.C. § 3582(c)(1)(A)” is DENIED.

                                          BY THE COURT:



                                          /s/ Harvey Bartle III
                                                                       J.
